Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 1 of 19 PageID #: 4149




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


BIO-RAD LABORATORIES, INC., THE
UNIVERSITY OF CHICAGO, LAWRENCE
LIVERMORE NATIONAL SECURITY LLC,
and PRESIDENT AND FELLOWS OF               C.A. No. 1:20-cv-00506-RGA
HARVARD COLLEGE,

                            Plaintiffs,

         v.

DROPWORKS, INC.,

                            Defendant.


   DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                  THE THIRD AMENDED COMPLAINT

                                          Frederick L. Cottrell, III (#2555)
OF COUNSEL:                               Jason J. Rawnsley (#5379)
Daralyn J. Durie                          Alexandra M. Ewing (#6407)
Eugene Novikov                            RICHARDS, LAYTON & FINGER, P.A.
Andrew L. Perito                          One Rodney Square
Eneda Hoxha                               920 North King Street
DURIE TANGRI LLP                          Wilmington, DE 19801
217 Leidesdorff Street                    (302) 651-7700
San Francisco, CA 94111                   cottrell@rlf.com
Telephone: 415-362-6666                   rawnsley@rlf.com
Facsimile: 415-236-6300                   ewing@rlf.com
ddurie@durietangri.com
enovikov@durietangri.com                  Attorneys for Defendant
aperito@durietangri.com                   DROPWORKS, INC.
ehoxha@durietangri.com

Kira A. Davis
DURIE TANGRI LLP
953 East 3rd Street
Los Angeles, CA 90013
Telephone: 213-992-4499
Facsimile: 415-236-6300
kdavis@durietangri.com

Dated: January 6, 2021



RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 2 of 19 PageID #: 4150




                                                TABLE OF CONTENTS

                                                                                                                                  Page

I.       PRELIMINARY STATEMENT .........................................................................................1

II.      NATURE AND STAGE OF THE PROCEEDINGS ..........................................................2

III.     SUMMARY OF ARGUMENT ...........................................................................................3

IV.      STATEMENT OF FACTS ..................................................................................................4

V.       ARGUMENT .......................................................................................................................6

         A.        Plaintiffs’ Delay and Failure to Explain That Delay Supports Denial of
                   Leave to File the Third Amended Complaint ..........................................................8

         B.        Unfair Prejudice to Dropworks Supports Denial of Leave to File the Third
                   Amended Complaint ..............................................................................................11

VI.      CONCLUSION ..................................................................................................................14




                                                                   i
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 3 of 19 PageID #: 4151




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

AmerisourceBergen Corp. v. Dialysist W., Inc.,
  465 F.3d 946 (9th Cir. 2006) .....................................................................................................7

Arthur v. Maersk, Inc.,
   434 F.3d 196 (3d Cir. 2006).......................................................................................................7

Bio-Rad Laboratories, Inc. et al. v. 10X Genomics Inc.,
   C.A. 15-00152-RGA (D. Del.)...................................................................................................9

Bjorgung v. Whitetail Resort, LP,
   550 F.3d 263 (3d Cir. 2008).......................................................................................................7

Cot’n Wash, Inc. v. Henkel Corp.,
   56 F. Supp. 3d 613 (D. Del. 2014) .............................................................................................8

Cureton v. Nat’l Collegiate Athletic Ass’n,
   252 F.3d 267 (3d Cir. 2001).................................................................................................7, 12

Del. Display Grp. LLC v. Lenovo Grp. Ltd.,
   No. 13-2108-RGA, 2016 WL 720977 (D. Del. Feb. 23, 2016) .................................7, 8, 10, 12

Dole v. Arco Chem. Co.,
   921 F.2d 484 (3d Cir. 1990).......................................................................................................6

Fatir v. Dowdy,
   No. 95-677-GMS, 2002 WL 2018824 (D. Del. Sept. 4, 2002) ........................................7, 8, 10

In re Fisker Auto. Holdings, Inc. S’holder Litig.,
    No. 13-2100-CFC, 2018 WL 5113964 (D. Del. Oct. 12, 2018) ................................................8

Foman v. Davis,
   371 U.S. 178 (1962) ...................................................................................................................6

Integra Lifesciences Corp. v. Hyperbranch Med. Tech., Inc.,
    No. 15-819-LPS-CJB, 2017 WL 634642 (D. Del. Feb. 16, 2017) ....................................13, 14

Semiconductor Energy Lab. Co. v. Sanyo N. Am. Co.,
   No. 00-018-GMS, 2001 WL 194303 .................................................................................10, 13

Sonos, Inc. v. D&M Holdings Inc.,
   No. 14-1330-RGA, 2017 WL 476279 (D. Del. Feb. 3, 2017) ...................................................7


                                                                    ii
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 4 of 19 PageID #: 4152




Rules

Fed. R. Civ. P. 15 .................................................................................................................3, 6, 7, 9




                                                                     iii
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 5 of 19 PageID #: 4153




I.       PRELIMINARY STATEMENT

         Defendant Dropworks, Inc. opposes Plaintiffs’ motion for leave to file a fourth complaint

on the basis of undue delay and prejudice. Months ago, while seeking to file their third

complaint, Plaintiffs represented to this Court that they were done looking for patents to add to

this case, and the case schedule was set on that basis. The patents that Plaintiffs seek to add are

not new—Plaintiff Bio-Rad previously asserted one against another defendant in another suit—

and had Plaintiffs wanted to preserve the option to add them to this case, they should have said

so. Instead, in August, when Plaintiffs prepared to file their third complaint, they said the

opposite: “Plaintiffs will seek to amend the complaint in this matter to add U.S. Patent No.

9,056,289”—the patent added in that amendment—but “Plaintiffs otherwise do not currently

anticipate instituting further litigation in this or other Districts within the next year.” D.I. 21 at

¶ 3.h.ii. In reliance on that assertion, Dropworks agreed to a case schedule that provided time for

the orderly filing of IPR petitions (which Dropworks forthrightly explained were under

consideration) and, should the petitions be instituted, the ability to seek a stay in advance of

incurring the expenses associated with the bulk of deposition discovery and expert reports.

Since then, the parties have served initial infringement and invalidity contentions and claim

construction exchanges are set to begin soon. Also since then, as it said it would do, Dropworks

has been preparing inter partes review petitions against the five patents already asserted against

it and has filed multiple of those petitions.1

         It was only at that point, after the Court had entered a case schedule, and after

Dropworks had filed the first three IPR petitions, that Plaintiffs said that they intended to again



1
  Dropworks filed three of its five petitions by November 18. See D.I. 42, 44. Dropworks filed a
fourth petition on December 8, see D.I. 55, and anticipates filing the fifth petition soon.

                                                   1
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 6 of 19 PageID #: 4154




amend their complaint to add even more patents, necessarily delaying the point at which there

could be an institution decision on all the patents-in-suit and otherwise further complicating this

already-large case. This case is set for a presumptive five-day jury trial, and yet, if amendment

is permitted, will involve seven patents from multiple unrelated patent families. And while

Plaintiffs have suggested that they could not have moved earlier because they needed time to

carefully review discovery, the record is to the contrary. At a minimum, Plaintiffs should have

alerted Dropworks and the Court that further amendments might be forthcoming so that the

parties could have planned for that possibility in the case schedule.

         Finally, Dropworks offered to ameliorate this prejudice by agreeing to the amendment if

Plaintiffs would agree that the case could be stayed upon favorable institution decisions relating

to any of the patents already in the case, and would not rely on the patents at issue in this most

recent proposed amendment in opposing a stay. Plaintiffs refused, making their motivations for

this most recent round of proposed amendments clear. Plaintiffs’ undue delay in the face of their

explicit representations to this Court, and the prejudice that will flow from it, is a sufficient

reason to deny Plaintiffs leave to amend.

II.      NATURE AND STAGE OF THE PROCEEDINGS

         This case began in April 2020, when Plaintiffs Bio-Rad Laboratories, Inc. and the

University of Chicago filed suit alleging that Dropworks was infringing two patents, U.S. Patent

Nos. 8,304,193 (the “’193 patent”) and 9,127,310 (the “’310 patent”), by developing and using

its product, the Continuum Digital Assay Platform (the “Continuum System”). D.I. 1 ¶ 16. Two

months later, Plaintiffs announced their intent to file the First Amended Complaint to add an

additional plaintiff and two more patents: U.S. Patent Nos. RE41,780 (the “’780 patent”) and

RE43,365 (the “’365 patent”). Dropworks consented to the amendment, D.I. 12, and the

amended complaint, asserting four patents total, was filed on July 6, 2020. D.I. 14. Later that

                                                   2
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 7 of 19 PageID #: 4155




month, on July 29, 2020, while negotiating a case schedule, Plaintiffs announced that they again

wanted to amend their complaint to add a fourth plaintiff and a fifth patent, U.S. Patent No.

9,056,289 (the “’289 patent”). Declaration of Eugene Novikov (“Novikov Decl.”) Ex. 1.

Plaintiffs offered no explanation as to why they could not have included the ’289 patent in the

First Amended Complaint. Dropworks declined to stipulate to the amendment but, because the

first amendment was by stipulation, Plaintiffs were entitled to file the second amendment as of

right under Fed. R. Civ. P. 15(a)(1), and thus Dropworks did not oppose the amendment.

Plaintiffs filed the Second Amended Complaint on August 12, 2020 under Fed. R. Civ. P.

15(a)(1). See Pls. Br. (D.I. 50) at 3. A case schedule was entered on August 5, 2020, D.I. 22,

and discovery then began. Plaintiffs served their initial infringement contentions on

November 4, 2020, and Dropworks served its initial invalidity contentions on December 4, 2020.

D.I. 22 at ¶ 3.g.iii–iv; D.I. 43; D.I. 47. Dropworks has filed four IPR petitions to date: one on

October 22, two on November 18, and one on December 8, 2020. D.I. 42, 44, 55. On November

20, 2020, Plaintiffs indicated that they wanted to add even more patents to the case. Ansley

Decl. (D.I. 51) Ex. 3. This motion concerns that proposed amendment. Claim terms for

construction are set to be exchanged on March 1, 2021. See generally D.I. 22. The case is set

for jury trial beginning on June 20, 2022, with a presumptive length of five days. Id. at ¶ 16.

III.     SUMMARY OF ARGUMENT

         The Court should, pursuant to Fed. R. Civ. P. 15(a), deny Plaintiffs’ motion for leave to

amend their complaint to add to this case patents that Plaintiffs have long known about and did

not seek to add during their first two amendments, as Plaintiffs’ delay is unexplained, undue, and

would result in prejudice to Dropworks.




                                                  3
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 8 of 19 PageID #: 4156




IV.      STATEMENT OF FACTS

         This case relates to technology for use in performing digital polymerase chain reaction

(“PCR”), i.e., the performance of PCR reactions in micro-droplets. Digital PCR is a method of

quantitatively measuring DNA or RNA by counting the number of individual DNA or RNA

molecules present in a sample. D.I. 33 at 1. Defendant Dropworks is a small, pre-public life

sciences start-up working towards a better digital PCR platform. Id. at 1–2.

         As of their Second Amended Complaint, Plaintiffs assert that Dropworks’s Continuum

System infringes five patents. D.I. 27 at ¶ 2. As Plaintiffs were preparing to file the operative

Second Amended Complaint, Plaintiffs affirmatively represented to the Court and Dropworks

that they did not intend to make further amendments:

                   Plaintiffs’ Expectation of Further Litigation. Plaintiffs will seek
                   to amend the complaint in this matter to add U.S. Patent No.
                   9,056,289 (the “’289 Patent”) as an asserted patent, and President
                   and Fellows of Harvard College as a plaintiff. The 289 Patent has
                   not been involved in any pending or completed litigations.
                   Plaintiffs otherwise do not currently anticipate instituting further
                   litigation in this or other Districts within the next year.

D.I. 21 at ¶ 3.h.ii. (emphasis added); see also D.I. 22 at ¶ 3.h.ii. Plaintiffs did not say that they

needed discovery to determine whether to assert other patents in their portfolio. For its part,

Dropworks stated that it was “considering whether to petition the PTAB to institute inter partes

review proceedings regarding the patents asserted in this litigation but has not yet made a final

determination.” D.I. 21 at ¶ 3.h.iii.

         On October 5, 2020, pursuant to the Scheduling Order (D.I. 22 at 3) and Paragraph 4(b)

of the Delaware Default Standard for Discovery, Dropworks made its production of core

technical documents related to the Continuum System. Later that month, on October 22, 2020,

Dropworks filed a petition for inter partes review (“IPR”) of the ’193 patent, Case No. IPR2021-

00100. D.I. 42. On November 4, 2020, pursuant to the Scheduling Order, Plaintiffs served their

                                                    4
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 9 of 19 PageID #: 4157




infringement contentions for the five asserted patents, making use of the confidential information

produced by Dropworks in its core technical document production. See Ansley Decl. Ex. 3 at 2–

3. Plaintiffs did not say at that time that they intended to add any other patents to the case. Id.

Dropworks then filed IPR petitions for the ’310 and ’780 patents on November 18, 2020, Case

Nos. IPR2021-00212 (’310 patent) and IPR2021-00218 (’780 patent). 2 D.I. 44.

         Two days later, on Friday, November 20, 2020, Plaintiffs announced their intent to inject

three additional patents to this case through the Third Amended Complaint: U.S. Patent Nos.

8,822,148 (the “’148 patent”), 9,132,394 (the “’394 patent”), and 8,889,083 (the “’083 patent”).

Ansley Decl. Ex. 3 at 1. Aside from a bare statement that the proposed amendment was “[b]ased

on our review of Dropworks document production,” Plaintiffs did not explain why these three

patents should be added to the case. Id. Confirming that a diligent review of discovery was not

the explanation for the addition, two business days later, on November 24, 2020, Plaintiffs sua

sponte withdrew their proposal to assert the ’083 patent because Plaintiffs had no good faith

infringement position. Hence, the proposed Third Amended Complaint would add two patents,

for a total of seven patents. Ansley Decl. Ex. 1. Plaintiffs also proposed to amend the complaint

to list out all the claims asserted by Plaintiffs in their infringement contentions, but there, too,

Plaintiffs’ proposed amendment demonstrated an overall lack of diligence. With respect to the

asserted ’365 patent, Plaintiffs proposed to allege that Dropworks was infringing “at least claims

10-17, 19, 21-25, 27-30, 32-43, 45, 47-53, 55-56, and 58,” Novikov Decl. Ex. 2 at 18, even

though the bulk of those claims do not exist, as many of those claims of the ’365 patent were

long ago replaced via a Certificate of Correction. See Ansley Decl. Ex. 4 at 3; D.I. 27-4 at 18.



2
  Dropworks also filed an IPR petition for the ’365 patent on December 8, 2020, Case No.
IPR2021-00302. D.I. 55.

                                                   5
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 10 of 19 PageID #: 4158




         Dropworks did not consent to the amendment and pointed Plaintiffs to their prior

representation that they were done adding patents to this case. Ansley Decl. Ex. 4. Dropworks

also challenged Plaintiffs’ implied assertion that the amendments were based on non-public

information about the Continuum System, noting that Plaintiffs had previously asserted the ’148

patent against a different defendant without the benefit of non-public information and had

asserted the closely-related ’193 patent against Dropworks in this case, again without any non-

public information. Id. at 2. Dropworks explained how Plaintiffs’ delayed attempt to expand the

scope of this case would result in prejudice to Dropworks in view of the case schedule. Finally,

Dropworks offered to agree to the amendment if Plaintiffs would agree to a stay of this case

upon institution of any of Dropworks’s IPR petitions, to avoid that prejudice. Id. at 3. Plaintiffs

rejected Dropworks’s offer and filed this motion.

V.       ARGUMENT

         Plaintiffs’ request for leave to amend their complaint for the third time is governed by

Rule 15, which provides that where, as here, the amendment is not as of right, “a party may

amend its pleading only with the opposing party’s written consent or the court’s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). “The policy

favoring liberal amendment of pleadings is not, however, unbounded.” Dole v. Arco Chem. Co.,

921 F.2d 484, 487 (3d Cir. 1990). The Supreme Court and the Third Circuit have made clear

that factors that “may weigh against amendment . . . include ‘undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.’” Id. (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “The decision to

grant or deny leave to amend lies within the discretion of the court. Sonos, Inc. v. D&M

Holdings Inc., No. 14-1330-RGA, 2017 WL 476279, at *1 (D. Del. Feb. 3, 2017).

                                                  6
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 11 of 19 PageID #: 4159




         Plaintiffs argue that the fact that they are seeking leave prior to the February 5, 2021

deadline for leave to amend “should preclude a finding of undue delay, bad faith, or dilatory

motive,” Pls. Br. at 6, but that is not the law. Rather, “[j]ust as a motion filed after the deadline

could be filed without undue delay, so too could undue delay exist when a motion is filed before

the deadline.” Del. Display Grp. LLC v. Lenovo Grp. Ltd., No. 13-2108-RGA, 2016 WL

720977, at *8 (D. Del. Feb. 23, 2016); see also, e.g., AmerisourceBergen Corp. v. Dialysist W.,

Inc., 465 F.3d 946, 952 (9th Cir. 2006) (rejecting argument that a motion made by the deadline

to amend is “presumptively timely” because argument that a district court would, by setting a

schedule, lose its Rule 15 discretion was both illogical and unsupported). “[T]he question of

undue delay requires that [the court] focus on the movant’s reasons for not amending sooner.”

Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001) (emphasis added).

“The Third Circuit has advised that ‘[d]elay becomes “undue”, and thereby creates grounds for

the district court to refuse leave, when it places an unwarranted burden on the court or when the

plaintiff has had previous opportunities to amend.’” Del. Display Grp. LLC, 2016 WL 720977,

at *9 (quoting Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008)). “[I]f the

requested amendment is based upon facts known to the plaintiff at the time the previous

complaint was amended, the amendment is disfavored.” Fatir v. Dowdy, No. 95-677-GMS,

2002 WL 2018824, at *7 (D. Del. Sept. 4, 2002). “When a party fails to take advantage of

previous opportunities to amend, without adequate explanation, leave to amend is properly

denied.” Del. Display Grp. LLC, 2016 WL 720977, at *9 (quoting Arthur v. Maersk, Inc., 434

F.3d 196, 204 (3d Cir. 2006). The failure to provide a reason for delay “is sufficient to justify

denial of a motion for leave to amend.” In re Fisker Auto. Holdings, Inc. S’holder Litig., No. 13-

2100-CFC, 2018 WL 5113964, at *6 (D. Del. Oct. 12, 2018); see also Cot’n Wash, Inc. v.



                                                   7
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 12 of 19 PageID #: 4160




Henkel Corp., 56 F. Supp. 3d 613, 621 (D. Del. 2014) (“Given the lack of proper justification for

defendants’ failure to move to amend to add counterclaims sooner, defendants’ delay is undue in

this regard.”).

         A.        Plaintiffs’ Delay and Failure to Explain That Delay Supports Denial of Leave
                   to File the Third Amended Complaint

         Plaintiffs have offered no cogent explanation for why they could not have sought to add

additional patents to this case earlier in the process, or at least made clear earlier than they did

that they might do so in the future. Because the focus is on Plaintiffs’ reasons for not amending

sooner, and Plaintiffs have no good reason, the delay is undue. See Del. Display Grp. LLC, 2016

WL 720977, at *9; In re Fisker Auto. Holdings, Inc. S’holder Litig., 2018 WL 5113964, at *6;

Cot’n Wash, Inc., 56 F. Supp. 3d at 621; Fatir, 2002 WL 2018824, at *7.

         As an initial matter, Plaintiffs’ attempt to explain away their representation that they did

not then anticipate adding more patents does not withstand scrutiny. Plaintiffs now argue that

their representation included some wiggle room for a future change in events, but the import of

Plaintiffs’ representation was clear. To be sure, Dropworks knew that it had not yet produced

discovery, but Plaintiffs knew that as well, and Plaintiffs knew that they owned more patents

(including the ’148 patent and the ’394 patent, issued in 2014 and 2015 respectively).

Nevertheless, knowing those facts, Plaintiffs chose to make the affirmative representation that

they did not plan to add any more patents to this case. If they meant the opposite, they should

have said so—or said that they were still considering their options, or even said nothing at all.

Given that Dropworks had at this point already refused to stipulate to the Second Amended

Complaint because it added yet another patent to this already complicated case, Plaintiffs could

not have reasonably believed that Dropworks interpreted Plaintiffs’ representation in the manner




                                                   8
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 13 of 19 PageID #: 4161




set forth in Plaintiffs’ brief.3

         Plaintiffs’ revisionist interpretation makes particularly little sense in the context of the

’148 patent, which was involved in a litigation discussed in the same scheduling order, Bio-Rad

Laboratories, Inc. et al. v. 10X Genomics Inc., C.A. 15-00152-RGA (D. Del.), see D.I. 21 at ¶

3.h.i., in which the ’148 patent had been asserted in the opening complaint. See Novikov Decl.

Ex. 3. Apparently as of that date Plaintiffs were considering whether to assert the ’148 patent

and yet represented that they had no plans, whether contingent or not, to add it to this case.

         Nor is it plausible that Plaintiffs in fact were waiting on discovery to assess whether they

had a basis to assert the ’148 patent. In the litigation against 10x Genomics, the ’148 patent was

included in the opening complaint, without the need for any discovery. Id. And the ’148 patent

is closely related to the currently-in-suit ’193 patent—it issued from a continuation of the

application leading to the ’193 patent, see D.I. 51-2 at Exhibit X—and the structural features of

the asserted claims of the ’148 patent are similar to the asserted claims of the ’193 patent.

Plaintiffs argue that “Dropworks’s documents disclosed specific details on droplet size and

confirmed that Dropworks uses the Continuum System such that at least one droplet contains a

single target DNA molecule, which is claimed by the ’148 Patent,” Pls. Br. at 7, but parsed

carefully, that is an admission that Plaintiffs already had sufficient information to assert the ’148

patent, which information was “confirmed” by discovery. That is hardly surprising, as

information about the droplet size of the Continuum System is publicly available. For example,

Dropworks’s website, which Plaintiffs relied on in their initial complaint (see D.I. 1 at ¶ 11),

discloses that the Continuum System’s droplets are less than 200 micrometers. Novikov Decl.



3
 Because Plaintiffs had not used their amendment as of right under Fed. R. Civ. P. 15(a)(1), they
were able to amend without Dropworks’s consent.

                                                    9
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 14 of 19 PageID #: 4162




Ex. 4 (disclosing that the Continuum System uses 30,000 droplets per 25 μL sample, equating to

an 833 pL maximum droplet volume, which is about 116 μm in size). That droplet digital PCR

requires distributing analytes into droplets in accordance with a Poisson distribution is also

common knowledge in the field and requires no confirmation by confidential technical

documents. Dropworks laid all of this out in its letter objecting to Plaintiffs’ request for leave to

amend, see Ansley Decl. Ex. 4 at 2, and Plaintiffs, in their brief, do not dispute that they could

have included the ’148 patent in any one of the three complaints prior to this one. In sum, “there

was no reason not to present the claim in the prior amended complaint.” Fatir, 2002 WL

2018824, at *8. That is undue, unexplained delay. See, e.g., Semiconductor Energy Lab. Co. v.

Sanyo N. Am. Co., No. 00-018-GMS, 2001 WL 194303, at *2 (denying motion to amend the

complaint to add two patents where the plaintiff “cannot claim that it needs any ‘Highly

Confidential Documents’ to develop a good faith basis for infringement of the [two patents]”

because the plaintiff had already possessed information needed to assert those claims); see also,

e.g., Del. Display Grp. LLC, 2016 WL 720977, at *9.

         Plaintiffs’ proffered explanations for the addition of both the ’148 and the ’394 patents

ring hollow for another reason: Plaintiffs have not acted with the diligence they now claim.

Plaintiffs received Dropworks’s core technical document production on October 4, 2020, and as

of November 4, 2020, they had reviewed it for purposes of providing their infringement

contentions, and yet Plaintiffs said nothing prior to November 20, 2020 about their plan to assert

new patents. Then, in their November 20, 2020 email, Plaintiffs said that they planned to assert

three new patents, Ansley Decl. Ex. 3, but a mere two business days later, on November 24,

2020, with no intervening new discovery, Plaintiffs withdrew the proposed addition of the ’083

patent. Novikov Decl. Ex. 5. Plaintiffs have not explained that about-face, but Dropworks



                                                  10
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 15 of 19 PageID #: 4163




assumes it stems from the fact that Dropworks’s core technical documents—allegedly the basis

of the proposed amendment—make clear that the Continuum System lacks the “non-fluorinated

microchannels” required to infringe the claims of the ’083 patent and so unquestionably does not

infringe. Had Plaintiffs conducted a diligent review of the core technical document production

prior to November 20, 2020 for purposes of determining whether to add patents, they would not

have included the ’083 patent in their list.

         Plaintiffs’ lack of diligence is also shown by their persistent assertion of non-existent

claims of the ’365 patent. The proposed Third Amended Complaint that Plaintiffs initially sent

to Dropworks asserted “claims 10-17, 19, 21-25, 27-30, 32-43, 45, 47-53, 55-56, and 58” of the

’365 patent. Novikov Decl. Ex. 2 at ¶ 85. These claims also appear in the infringement

contentions, and the First and Second Amended Complaints listed out claim 36 as an exemplary

infringed claim. But most of these claims, including claim 36, do not exist. See D.I. 27-4 at 18.

It is only after Dropworks pointed out that Plaintiffs’ assertion of these non-existence claims was

improper—indeed, likely patent misuse—that Plaintiffs dropped them. See Ansley Decl. Ex. 3

at 3. Either Plaintiffs intentionally asserted claims that do not exist or Plaintiffs did not read one

of the patents that they were asserting. Neither reflects diligence.

         On this record, Plaintiffs have offered no good reason for not including the ’148 patent

and the ’394 patent in an earlier amendment, and their request to add those patents now should

be denied as unduly delayed.

         B.        Unfair Prejudice to Dropworks Supports Denial of Leave to File the Third
                   Amended Complaint

         Plaintiffs’ proposed amendment should also be denied because it will unfairly prejudice

Dropworks. The analysis of unfair prejudice “focus[es] on the hardship to the defendants if the

amendment were permitted,” and “consider[s] whether allowing an amendment would result in


                                                  11
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 16 of 19 PageID #: 4164




additional discovery, cost, and preparation to defend against new facts or new theories.”

Cureton, 252 F.3d at 273; see also Del. Display Grp. LLC, 2016 WL 720977, at *7 (“In

assessing [prejudice], courts look to factors including whether allowing an amendment would

result in additional discovery, costs, and preparation to defend against new facts or new

theories.” (quotation omitted)). These factors are present here.

         First, if the ’148 and ’348 patents had been added earlier, Dropworks could have taken

them into account in deciding whether to pursue petitions for inter partes review, and, if it

decided that pursing IPRs made sense in a case with seven asserted patents, it could have begun

preparing the petitions for the additional patents earlier. Plaintiffs argue that if Dropworks

wanted to pursue an IPR strategy, Dropworks should have said so, but Dropworks did make that

clear: On August 5, 2020, Dropworks said that it was “considering whether to petition the

PTAB to institute inter partes review proceedings regarding the patents asserted in this litigation

but has not yet made a final determination.” D.I. 21 at ¶ 3.h.iii. Then, on October 22, 2020,

Dropworks filed its first petition, on the ’193 patent. See D.I. 22. Plaintiffs’ first mention that

they wanted to again amend their complaint did not come until nearly a month later. And of

course Dropworks could not know that it needed to consider working on petitions on the ’148

and ’394 patents until very recently due to Plaintiffs’ delay in asserting those patents. Even if

Dropworks acts quickly, those petitions will necessarily be filed later in the case than had the

patents been asserted in an earlier amendment, such that institution decisions will also

necessarily come later. If amendment is permitted, Dropworks receives institution decisions on

some or all of the previously-asserted patents, and Plaintiffs then oppose a stay of this case on

the basis that there is no decision on the ’148 and ’394 patents, Dropworks will have been

prejudiced by this amendment. For that reason, Dropworks offered to agree to the amendment if



                                                 12
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 17 of 19 PageID #: 4165




Plaintiffs agree to stay this case upon institution of at least one of Dropworks’s petitions, see D.I.

51-5, but Plaintiffs outright rejected that request.

         Second, this case is already past the stage of initial invalidity contentions and is rapidly

approaching claim construction, with claim terms due to be exchanged on March 1, 2021.

D.I. 22 at ¶ 7. Adding two more patents will increase the complexity of that process. See

Integra Lifesciences Corp. v. Hyperbranch Med. Tech., Inc., No. 15-819-LPS-CJB, 2017 WL

634642, at *2 (D. Del. Feb. 16, 2017) (“[T]he addition of the new patents will no doubt

necessitate significant additional fact and expert discovery, claim construction and discovery

dispute proceedings, and dispositive motion practice.”). And adding those two additional patents

at this stage of the case will also cause discovery delays. Dropworks served document requests

and interrogatories seeking discovery in connection with the currently-asserted patents on

August 12, 2020. See D.I. 29. That discovery did not address the ’148 patent and ’394 patent,

because they were not asserted. And although the ’148 patent is related to a patent-in-suit, the

’394 patent is not, and has an entirely different slate of named inventors than any other patent in

the case. Dropworks will need discovery on those two patents to prepare for claim construction

and to prepare invalidity contentions, discovery which may not be able to be timely obtained at

this point. Plaintiffs’ argument that there is no prejudice to Dropworks because all of the patents

are about droplet digital PCR is unpersuasive. “The correct inquiry for the court is what

prejudice results from the late addition of claims rather than prejudice from the nature of the

claims added.” Semiconductor Energy Lab. Co., 2001 WL 194303, at *3 (emphasis added).

Here, there will be prejudice.

         Third, even if the schedule were lengthened so as to mitigate that harm, the end result of

Plaintiffs’ requested amendment would be a case in which seven patents are asserted, from



                                                   13
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 18 of 19 PageID #: 4166




several unrelated patent families, to be subject to a presumptively five-day jury trial. See Integra

Lifesciences Corp., 2017 WL 634642, at *1 (“Defendant is, relatedly, also understandably

concerned with how a jury will be able to grasp its arguments at trial, were a case as large as this

[6 patents] to become ever larger after amendment [8 patents].”). Dropworks will also be

prejudiced by the difficulties in defending itself it adequately at trial.

         If the Court is inclined to permit the amendment, Dropworks would respectfully request

that the Court schedule a status conference to discuss an appropriate schedule in view of

Plaintiffs’ new assertions.

VI.      CONCLUSION

         For the above reasons, Dropworks respectfully requests that the Court deny Plaintiffs’

motion to file a Third Amended Complaint.




                                              By: /s/ Frederick L. Cottrell, III
OF COUNSEL:                                      Frederick L. Cottrell, III (#2555)
                                                 Jason J. Rawnsley (#5379)
Daralyn J. Durie                                 Alexandra M. Ewing (#6407)
Eugene Novikov                                   RICHARDS, LAYTON & FINGER, P.A.
Andrew L. Perito                                 One Rodney Square
Eneda Hoxha                                      920 North King Street
DURIE TANGRI LLP                                 Wilmington, DE 19801
217 Leidesdorff Street                           (302) 651-7700
San Francisco, CA 94111                          cottrell@rlf.com
Telephone: 415-362-6666                          rawnsley@rlf.com
Facsimile: 415-236-6300                          ewing@rlf.com
ddurie@durietangri.com
enovikov@durietangri.com                          Attorneys for Defendant
aperito@durietangri.com                           DROPWORKS, INC.
ehoxha@durietangri.com

Kira A. Davis
DURIE TANGRI LLP
953 East 3rd Street
Los Angeles, CA 90013

                                                   14
RLF1 24580258v.1
Case 1:20-cv-00506-RGA Document 58 Filed 01/06/21 Page 19 of 19 PageID #: 4167




Telephone: 213-992-4499
Facsimile: 415-236-6300
kdavis@durietangri.com

Dated: January 6, 2021




                                      15
RLF1 24580258v.1
